DETAILED ACTION
The action is responsive to the amendment filed on 09/19/2022. Claims 1-20 are pending in the case. Claims 1, 11 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/07/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0129266 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachtiger (US 20120029918 A1) in view of Jaime et al. (US 20150262617 A1, hereinafter Jaime).

As to claim 1, Bachtiger discloses an audio record management method performed by a computer apparatus having at least one processor configured to execute computer-readable instructions included in a memory ("The invention provides that the website 8 may be accessed, and the media files submitted to the server 2, using any device that is capable of establishing an internet connection 10, such as using a personal computer 12 (including tablet computers), telephone 14 (including smart phones, PDAs, and other similar devices), meeting conference speaker phones 16, and other devices… In addition, as explained above, the invention provides that the media files that are stored within the server 2 and database 4 may be derived from audio-only content (e.g., a telephone conversation or talk radio) or, in certain cases, may comprise audio tracks derived from a video file (which has an audio component embedded therein),” Bachtiger paragraph 0026), the audio record management method comprising: 
linking a first device and a website dedicated for audio record management connected to a second device ("The invention provides that the website 8 may be accessed, and the media files submitted to the server 2, using any device that is capable of establishing an internet connection 10, such as using a personal computer 12 (including tablet computers), telephone 14 (including smart phones, PDAs, and other similar devices), meeting conference speaker phones 16, and other devices. The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “As used herein, the term ‘media file(s)’ refers to audio files, video files, voice recordings, streamed media content, and combinations of the foregoing,” Bachtiger paragraph 0025; “Referring to FIG. 3, for example, the invention provides that a user may access his/her account 34, by providing the server 2 with an authorized username/password through the centralized website 8. The user may then perform a search 36 of the database 4 for desired media files, namely, media files containing one or more search terms (key words), as described herein. The invention provides that the server 2 will then generate a list of results 38, i.e., media files that contain one or more of the queried search terms, and then display (within the centralized website 8) only those media files to which the user is granted access 40. The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; Bachtiger Figure 1 8, 10, 12, 14 and 16, streaming a voice recording from a first device to a server and then displaying that same voice recording on a second device (i.e., linking the first and second devices together)); and 
displaying an audio file being recorded at the first device or being played back in the app on a file list on the website through a linkage between the app and the website (“The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “In other embodiments, the invention provides that the system may include a recordation means which records, in real time, a media file that is representative of (and streamed from) a conversation between two or more people using, for example, a cellular telephone or other electronic communication devices,” Bachtiger paragraph 0029; "The user may then perform a search 36 of the database 4 for desired media files, namely, media files containing one or more search terms (key words), as described herein. The invention provides that the server 2 will then generate a list of results 38, i.e., media files that contain one or more of the queried search terms, and then display (within the centralized website 8) only those media files to which the user is granted access 40," Bachtiger paragraph 0035; “According to certain preferred embodiments, the invention provides that the server 2 is configured to make one or more of the media files accessible to persons other than the original source (or author) of the media files,” Bachtiger paragraph 0032, audio content is streaming in real-time to the website from the first device which can be displayed in a list of results (i.e., a file list) while the content is still streaming (i.e., still being recorded)); and
displaying, on the website, a memo creation interface corresponding to the audio file being recorded at the first device to enable a memo to be created at the second device while the audio file is being recorded at the first device (“The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “For example, as described further below, the invention provides that upon a media file being submitted to the server 2, the server 2 will perform a speech-to-text, speech-to-phoneme, speech-to-syllable, and/or speech-to-subword conversion, and then store an output of such conversion within the database 4,” Bachtiger paragraph 0027, media file created in real time and is indexed and stored after creation in real time upon submission of the file to the server; “The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates,” Bachtiger paragraph 0040; “The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; “the other user may access and listen to the referred media file and, optionally, publish comments 32 regarding User-1's media files within a graphical user interface of the website 8,” Bachtiger paragraph 0036; “Upon retrieving and accessing User-1's media file, User-2 22 may publish comments 26 regarding User-1's media files within a graphical user interface of the website 8. Moreover, User-2 22 may publish comments 26 regarding certain limited portions of User-1's media files, with the relative location of such comments being quickly ascertainable within the graphical user interface of the website 8. The invention provides that the comments 26 may be submitted to the server 2 through the website 8 by User-2 22, or any other persons who are granted access to User-1's 18 original media files,” Bachtiger paragraph 0033, selecting an indexed audio file in the list (including real time streamed indexed files) to comment on the audio file).
However Bachtiger does not appear to explicitly disclose an app dedicated for audio record management installed in a first device.
Jaime teaches an app dedicated for audio record management installed in a first device (“The content capture application may comprise a video and/or audio recording function commonly found on today's smartphones, or it may comprise an application specifically tailored to recording audio and/or visual information and providing the primary media recordings to server 804. In the former, primary audio and/or video clips may be provided to server 804 after the recordings have been completed, while in the latter, the primary media recordings may be provided to server 804 in a streaming manner as content is captured by the content capture application, or they may be provided to server 804 at some point after they have been created. In one embodiment, launching the tagging application causes a content capture device to initiate communications with server 804 in order, for example, to log onto a user's account maintained by server 804,” Jamie paragraph 0170).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bachtiger to use an app installed on a device for recording audio as taught by Jamie. One would have been motivated to make such a combination so that recording could be available for devices that lack a web browser to go to Bachtiger’s website thus allowing more kinds of devices to be supported.

As to claim 2, Bachtiger as modified by Jamie further discloses the audio record management method of claim 1, wherein the linking of the app and the website comprises maintaining a network connection state for an audio record management service between the first device and the second device by linking the app and the website that are logged in with the same user account ("Referring to FIG. 3, for example, the invention provides that a user may access his/her account 34, by providing the server 2 with an authorized username/password through the centralized website 8," Bachtiger paragraph 0035; “The content capture application may comprise a video and/or audio recording function commonly found on today's smartphones, or it may comprise an application specifically tailored to recording audio and/or visual information and providing the primary media recordings to server 804. In the former, primary audio and/or video clips may be provided to server 804 after the recordings have been completed, while in the latter, the primary media recordings may be provided to server 804 in a streaming manner as content is captured by the content capture application, or they may be provided to server 804 at some point after they have been created. In one embodiment, launching the tagging application causes a content capture device to initiate communications with server 804 in order, for example, to log onto a user's account maintained by server 804,” Jamie paragraph 0170, Bachtiger has a user login for its server and uploading audio or viewing the audio file list and Jamie’s app for uploading audio also uses a user login for its server).

As to claim 3, Bachtiger as modified by Jamie further discloses the audio record management method of claim 1, wherein the displaying of the audio file comprises displaying status information related to the audio file on the file list on the website (“Still referring to FIG. 4, each media file included within a set of search results will preferably be graphically portrayed, such as in the form of a line 56 that begins at time equals zero (t=0) and ends at a point when the media file is terminated. For example, if the total length of a media file is five minutes, the left side of the line will be correlated with t=0 of the media file, whereas the right side of the line will be correlated with t=5 minutes of the media file,” Bachtiger paragraph 0039, showing the length of an audio file (i.e., status information)).

As to claim 4, Bachtiger as modified by Jamie further discloses the audio record management method of claim 1, wherein the displaying of the audio file comprises displaying status information and a recording time or a playback time related to the audio file on the file list on the website (“Still referring to FIG. 4, each media file included within a set of search results will preferably be graphically portrayed, such as in the form of a line 56 that begins at time equals zero (t=0) and ends at a point when the media file is terminated. For example, if the total length of a media file is five minutes, the left side of the line will be correlated with t=0 of the media file, whereas the right side of the line will be correlated with t=5 minutes of the media file,” Bachtiger paragraph 0039, showing the length of an audio file (i.e., status information and time)).

As to claim 6, Bachtiger as modified by Jamie further discloses the audio record management method of claim 1, further comprising: providing a memo creation screen for the audio file on the website in response to a selection of the audio file from the file list (“The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; “the other user may access and listen to the referred media file and, optionally, publish comments 32 regarding User-1's media files within a graphical user interface of the website 8,” Bachtiger paragraph 0036; “Upon retrieving and accessing User-1's media file, User-2 22 may publish comments 26 regarding User-1's media files within a graphical user interface of the website 8. Moreover, User-2 22 may publish comments 26 regarding certain limited portions of User-1's media files, with the relative location of such comments being quickly ascertainable within the graphical user interface of the website 8. The invention provides that the comments 26 may be submitted to the server 2 through the website 8 by User-2 22, or any other persons who are granted access to User-1's 18 original media files,” Bachtiger paragraph 0033, selecting an audio file in the list to comment on the audio file).

As to claim 7, Bachtiger as modified by Jamie further discloses the audio record management method of claim 6, wherein the providing of the memo creation screen comprises displaying a timestamp based on a recording time or a playback time in the app for each memo written through the memo creation screen on the website (“Still referring to FIG. 4, each media file included within a set of search results will preferably be graphically portrayed, such as in the form of a line 56 that begins at time equals zero (t=0) and ends at a point when the media file is terminated. For example, if the total length of a media file is five minutes, the left side of the line will be correlated with t=0 of the media file, whereas the right side of the line will be correlated with t=5 minutes of the media file,” Bachtiger paragraph 0039; “The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates,” Bachtiger paragraph 0040).

As to claim 8, Bachtiger as modified by Jamie further discloses the audio record management method of claim 6, further comprising: 
providing a memo written for the audio file in a form linking the app and the website in association with the audio file ("The invention provides that the website 8 may be accessed, and the media files submitted to the server 2, using any device that is capable of establishing an internet connection 10, such as using a personal computer 12 (including tablet computers), telephone 14 (including smart phones, PDAs, and other similar devices), meeting conference speaker phones 16, and other devices. The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “Referring to FIG. 3, for example, the invention provides that a user may access his/her account 34, by providing the server 2 with an authorized username/password through the centralized website 8. The user may then perform a search 36 of the database 4 for desired media files, namely, media files containing one or more search terms (key words), as described herein. The invention provides that the server 2 will then generate a list of results 38, i.e., media files that contain one or more of the queried search terms, and then display (within the centralized website 8) only those media files to which the user is granted access 40. The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; Bachtiger Figure 1 8, 10, 12, 14 and 16, in the combination of Bachtiger and Jamie, streaming a voice recording from a first device’s app to a server and then displaying that same voice recording on a second device through a website (i.e., linking the app and website together in association with the audio file); “The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates,” Bachtiger paragraph 0040).

As to claim 9, Bachtiger as modified by Jamie further discloses the audio record management method of claim 6, further comprising: 
managing a memo written for the audio file by matching the memo to an audio record in which the audio file is converted to text (“The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates. According to yet further embodiments, the invention provides that when a user places a cursor (within the centralized website 8) over or in the near vicinity of a triangle 58 (or other element indicating the location of a search term) or a comment 60, the graphical user interface of the website 8 will automatically publish a temporary text box 62 in which the search term may be viewed, along with a limited number of words before and after the search term (i.e., the context in which the search term is used), which were transcribed by the system from the media file,” Bachtiger paragraph 0040; Bachtiger Figure 4 comments 60 (i.e., memos) and transcriptions 58 (i.e., audio file converted to text) displayed at the same time on the same timeline 56 representing an audio file (i.e., the comments and transcription are matched).

As to claim 10, Bachtiger as modified by Jamie further discloses the audio record management method of claim 9, further comprising: 
jointly displaying the audio record and the memo through a dual view scheme in response to a selection of the audio file in the app or the website (“The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates. According to yet further embodiments, the invention provides that when a user places a cursor (within the centralized website 8) over or in the near vicinity of a triangle 58 (or other element indicating the location of a search term) or a comment 60, the graphical user interface of the website 8 will automatically publish a temporary text box 62 in which the search term may be viewed, along with a limited number of words before and after the search term (i.e., the context in which the search term is used), which were transcribed by the system from the media file,” Bachtiger paragraph 0040; “In addition, upon selecting a media file from the search results within the centralized website 8, the server 2 will display only those comments (related to the selected media file) that the user is allowed to view 44,” Bachtiger paragraph 0035; Bachtiger Figure 4 comments 60 (i.e., memos) and transcriptions 58 (i.e., audio file converted to text) displayed at the same time on the same timeline 56).

As to claim 11, it is substantially similar to claim 1 and is therefore rejected using the same rationale as above.

As to claim 12, Bachtiger discloses a computer apparatus comprising: 
at least one processor configured to execute computer-readable instructions included in a memory ("The invention provides that the website 8 may be accessed, and the media files submitted to the server 2, using any device that is capable of establishing an internet connection 10, such as using a personal computer 12 (including tablet computers), telephone 14 (including smart phones, PDAs, and other similar devices), meeting conference speaker phones 16, and other devices… In addition, as explained above, the invention provides that the media files that are stored within the server 2 and database 4 may be derived from audio-only content (e.g., a telephone conversation or talk radio) or, in certain cases, may comprise audio tracks derived from a video file (which has an audio component embedded therein),” Bachtiger paragraph 0026), wherein the at least one processor comprises: 
a device linker configured to link a first device and a website dedicated for audio record management connected to a second device ("The invention provides that the website 8 may be accessed, and the media files submitted to the server 2, using any device that is capable of establishing an internet connection 10, such as using a personal computer 12 (including tablet computers), telephone 14 (including smart phones, PDAs, and other similar devices), meeting conference speaker phones 16, and other devices. The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “As used herein, the term ‘media file(s)’ refers to audio files, video files, voice recordings, streamed media content, and combinations of the foregoing,” Bachtiger paragraph 0025; “Referring to FIG. 3, for example, the invention provides that a user may access his/her account 34, by providing the server 2 with an authorized username/password through the centralized website 8. The user may then perform a search 36 of the database 4 for desired media files, namely, media files containing one or more search terms (key words), as described herein. The invention provides that the server 2 will then generate a list of results 38, i.e., media files that contain one or more of the queried search terms, and then display (within the centralized website 8) only those media files to which the user is granted access 40. The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; Bachtiger Figure 1 8, 10, 12, 14 and 16, streaming a voice recording from a first device to a server and then displaying that same voice recording on a second device (i.e., linking the first and second devices together));
a status displayer configured to display an audio file being recorded at the first device or being played back in the app on a file list on the website through a linkage between the app and the website (“The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “In other embodiments, the invention provides that the system may include a recordation means which records, in real time, a media file that is representative of (and streamed from) a conversation between two or more people using, for example, a cellular telephone or other electronic communication devices,” Bachtiger paragraph 0029; " The user may then perform a search 36 of the database 4 for desired media files, namely, media files containing one or more search terms (key words), as described herein. The invention provides that the server 2 will then generate a list of results 38, i.e., media files that contain one or more of the queried search terms, and then display (within the centralized website 8) only those media files to which the user is granted access 40," Bachtiger paragraph 0035; “According to certain preferred embodiments, the invention provides that the server 2 is configured to make one or more of the media files accessible to persons other than the original source (or author) of the media files,” Bachtiger paragraph 0032, audio content is streaming in real-time to the website from the first device which can be displayed in a list of results (i.e., a file list) while the content is still streaming (i.e., still being recorded)), and display, on the website, a memo creation interface corresponding to the audio file being recorded at the first device to enable a memo to be created at the second device while the audio file is being recorded at the first device (“The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4," Bachtiger paragraph 0026; “For example, as described further below, the invention provides that upon a media file being submitted to the server 2, the server 2 will perform a speech-to-text, speech-to-phoneme, speech-to-syllable, and/or speech-to-subword conversion, and then store an output of such conversion within the database 4,” Bachtiger paragraph 0027, media file created in real time and is indexed and stored after creation in real time upon submission of the file to the server; “The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates,” Bachtiger paragraph 0040; “The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; “the other user may access and listen to the referred media file and, optionally, publish comments 32 regarding User-1's media files within a graphical user interface of the website 8,” Bachtiger paragraph 0036; “Upon retrieving and accessing User-1's media file, User-2 22 may publish comments 26 regarding User-1's media files within a graphical user interface of the website 8. Moreover, User-2 22 may publish comments 26 regarding certain limited portions of User-1's media files, with the relative location of such comments being quickly ascertainable within the graphical user interface of the website 8. The invention provides that the comments 26 may be submitted to the server 2 through the website 8 by User-2 22, or any other persons who are granted access to User-1's 18 original media files,” Bachtiger paragraph 0033, selecting an indexed audio file in the list (including real time streamed indexed files) to comment on the audio file).

However Bachtiger does not appear to explicitly disclose an app dedicated for audio record management installed in a first device.
Jaime teaches an app dedicated for audio record management installed in a first device (“The content capture application may comprise a video and/or audio recording function commonly found on today's smartphones, or it may comprise an application specifically tailored to recording audio and/or visual information and providing the primary media recordings to server 804. In the former, primary audio and/or video clips may be provided to server 804 after the recordings have been completed, while in the latter, the primary media recordings may be provided to server 804 in a streaming manner as content is captured by the content capture application, or they may be provided to server 804 at some point after they have been created. In one embodiment, launching the tagging application causes a content capture device to initiate communications with server 804 in order, for example, to log onto a user's account maintained by server 804,” Jamie paragraph 0170).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bachtiger to use an app installed on a device for recording audio as taught by Jamie. One would have been motivated to make such a combination so that recording could be available for devices that lack a web browser to go to Bachtiger’s website thus allowing more kinds of devices to be supported.

As to claim 13, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 10 and is therefore rejected using the same rationale as above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bachtiger (US 20120029918 A1) in view of Jaime et al. (US 20150262617 A1, hereinafter Jaime) in further view of Grano et al. (US 20150154205 A1).

As to claim 5, Bachtiger as modified by Jamie further discloses the audio record management method of claim 1, wherein the memo creation interface is an icon displayed on the website (“The invention further provides that each line 56 that represents a relevant media file may be annotated with one or more comments 60 posted by other users, as described herein. The invention provides that such annotation of the comments 60 will preferably indicate the location within the media file to which each comment 60 relates,” Bachtiger paragraph 0040; “The user may then select one or more media files within the viewable search results for playback and/or other content review 42,” Bachtiger paragraph 0035; “the other user may access and listen to the referred media file and, optionally, publish comments 32 regarding User-1's media files within a graphical user interface of the website 8,” Bachtiger paragraph 0036; “Upon retrieving and accessing User-1's media file, User-2 22 may publish comments 26 regarding User-1's media files within a graphical user interface of the website 8. Moreover, User-2 22 may publish comments 26 regarding certain limited portions of User-1's media files, with the relative location of such comments being quickly ascertainable within the graphical user interface of the website 8. The invention provides that the comments 26 may be submitted to the server 2 through the website 8 by User-2 22, or any other persons who are granted access to User-1's 18 original media files,” Bachtiger paragraph 0033, selecting an audio file in the list to comment on the audio file).
However neither Bachtiger nor Jamie appear to explicitly disclose a limitation wherein the memo creation interface is an icon displayed on the website, adjacent to the audio file being recorded.
Grano teaches a limitation wherein the memo creation interface is an icon displayed on the website, adjacent to the audio file being recorded (“The comment icon 125 facilitates a process to create and post a comment to the respective snip. A user can select the comment icon 125 to create and post a comment to the respective snip. Furthermore, a user can select the comment icon 125 to create and post a comment in response to a previous comment to the respective snip,” Grano paragraph 0036; Grano Figure 1A 125 comment icon adjacent to audio file card).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bachtiger to display a memo creation icon adjacent to the audio file being recorded as taught by Guano. One would have been motivated to make such a combination so it could be more obvious to the user that it is possible for them to add a text comment to the audio file, thus resulting in greater ease of use for the user.

As to claim 15, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. As to the arguments concerning . In Bachtiger, audio files are streamed in real time and are created, indexed and stored in real time (“The invention provides that the media files may be created by such devices and then uploaded to the server 2 or, alternatively, the media files may be streamed in real time (through such devices) with the media files being created (and then indexed and stored) within the server 2 and database 4,” Bachtiger paragraph 0026; “In general, the invention provides that such devices may record the media file, which may then be submitted to the server 2 as described herein. In other embodiments, the invention provides that the system may include a recordation means which records, in real time, a media file that is representative of (and streamed from) a conversation between two or more people using, for example, a cellular telephone or other electronic communication devices,” Bachtiger paragraph 0029). The indexing step includes transcribing the audio received which is performed upon the media file being submitted (i.e., uploaded in real time) to the server (“The media files may be indexed 6 and categorized within the database 4 based on author, time of recordation, geographical location of origin, IP addresses, language, key word usage,” Bachtiger paragraph 0026; “For example, as described further below, the invention provides that upon a media file being submitted to the server 2, the server 2 will perform a speech-to-text, speech-to-phoneme, speech-to-syllable, and/or speech-to-subword conversion, and then store an output of such conversion within the database 4,” Bachtiger paragraph 0027). Since the indexing occurs as the audio file is streamed in real time, the live audio file would be available for retrieving and accessing in Bachtiger’s audio file view in Figure 4 and thus the commenting function would also be available to the user (“Upon retrieving and accessing User-1's media file, User-2 22 may publish comments 26 regarding User-1's media files within a graphical user interface of the website 8,” Bachtiger paragraph 0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080033986 A1 to McCusker et al. discloses a search engine for audio data where real time audio is received and is indexed as it is received so that that a user can search for real time live audio streams;
US 20210044640 A1 to He discloses livestreaming interactive content to a digital media platform where the live audio is indexed for audio search as the live stream is occurring; and
US 9202469 B1 to Moorjani et al. discloses capturing noteworthy portions of audio recordings where an add note button proximate to an audio file waveform can be used to create a note for the audio file.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171